Exhibit 10.3

December 1, 2005

      Penn Treaty Network America Insurance Company
      American Network Insurance Company
      3440 Lehigh Street
      Allentown, PA 18103

      Imagine International Reinsurance Limited
      43 St. Stephen’s Green
      Dublin 2, Ireland

Re: Outstanding Agreements

      Ladies and Gentlemen:

          Reference is hereby made to (i) the Master Agreement, dated as of
December 1, 2005 (the “Master Agreement”), among Penn Treaty Network America
Insurance Company (“PT”), American Network Insurance Company (“AN”, and together
with PT, the “Cedents”) and Imagine International Reinsurance Limited (the
“Reinsurer”) and (ii) the Coinsurance Agreement, dated as of December 1, 2005
(the “2005 Coinsurance Agreement”), among the Cedents and the Reinsurer.
Capitalized terms used herein and not defined herein are used as defined in the
Master Agreement.          


          In connection with entering into Master Agreement and the 2005
Coinsurance Agreement, the Cedents and the Reinsurer have not executed and
delivered the agreements listed in Sections 1(b)(ii), (iii) and (iv) of the
Master Agreement (collectively, the “Outstanding Agreements”) relating to the
2005 Coinsurance Agreement that are required to be executed and delivered by the
Cedents and the Reinsurer pursuant to the terms and conditions of the Master
Agreement on or before the Adjusted Closing Date.


          The Cedents and the Reinsurer hereby agree to use their commercially
reasonable best efforts (i) to execute and deliver the Outstanding Agreements
within ten Business Days after the date hereof and (ii) to retain a trustee
meeting the qualifications provided for in the Operative Agreements and to have
such trustee authorize, execute and deliver within ten Business Days after the
date hereof the Outstanding Agreements to which such trustee is to be party.
Failure by the parties hereto and such trustee to execute and deliver the
Outstanding Agreements to which they are to be party within ten Business Days
will result in the 2005 Coinsurance Agreement being deemed null and void.




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
executed by their duly authorized representatives.

PENN TREATY NETWORK AMERICA INSURANCE COMPANY


By /s/ Cameron B. Waite TitleEVP Date December 1, 2005


AMERICAN NETWORK INSURANCE COMPANY


By /s/ Cameron B. Waite Title EVP Date December 1, 2005


IMAGINE INTERNATIONAL REINSURANCE LIMITED


By /s/ Colum Ward Title Financial Controller Date December 2, 2005


By /s/ Antoinette Glennon Title Finance DateDecember 2, 2005